Name: Commission Regulation (EC) No 2232/98 of 16 October 1998 fixing the maximum buying-in price and the quantities of beef to be bought in under the 210th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: international trade;  trade policy;  prices;  animal product
 Date Published: nan

 EN Official Journal of the European Communities17. 10. 98 L 281/3 COMMISSION REGULATION (EC) No 2232/98 of 16 October 1998 fixing the maximum buying-in price and the quantities of beef to be bought in under the 210th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 6(7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/ 68 as regards the general and special intervention meas- ures for beef (3), as last amended by Regulation (EC) No 2602/97 (4), an invitation to tender was opened pursuant to Article 1(1) of Commission Regulation (EEC) No 1627/ 89 of 9 June 1989 on the buying in of beef by invitation to tender (5), as last amended by Regulation (EC) No 1987/98 (6); Whereas, in accordance with Article 13(1) of Regulation (EEC) No 2456/93, a maximum buying-in price is to be fixed for quality R3, where appropriate, under each partial invitation to tender in the light of tenders received; whereas, in accordance with Article 13(2) of that Regula- tion, a decision may be taken not to proceed with the tendering procedure; whereas, in accordance with Article 14 of that Regulation, only tenders quoting prices not exceeding the maximum buying-in price and not exceeding the average national or regional market price, plus the amount referred to in paragraph 1 of that Article, are to be accepted; Whereas, once tenders submitted in respect of the 210th partial invitation to tender have been considered and taking account, pursuant to Article 6(1) of Regulation (EEC) No 805/68, of the requirements for reasonable support of the market and the seasonal trend in slaughter- ings, it has been decided not to proceed with the tendering procedure for category A and to fix the maximum buying-price and the quantities which may be accepted into intervention for category C; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Under the 210th partial invitation to tender opened pursuant to Regulation (EC) No 1627/89: (a) for category A, it has been decided not to proceed with the tendering procedure; (b) for category C:  the maximum buying-in price shall be ECU 222 per 100 kg of carcases or half-carcases of quality R3,  the maximum quantity of carcases and half- carcases accepted shall be 817 tonnes. Article 2 This Regulation shall enter into force on 19 October 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 210, 28. 7. 1998, p. 17. (3) OJ L 225, 4. 9. 1993, p. 4. (4) OJ L 351, 23. 12. 1997, p. 20. (5) OJ L 159, 10. 6. 1989, p. 36. (6) OJ L 256, 18. 9. 1998, p. 19.